                         IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

VERNITA B. INDIVIDUALLY AND                    §
AS PARENT/GUARDIAN/NEXT                        §
FRIENDS OF S.S., A MINOR                       §
INDIVIDUALWITH A DISABILITY                    §
Plaintiffs,                                    §               CIVIL ACTION NO. 6:20-cv-900
                                               §
v.                                             §
                                               §
KILLEEN INDEPENDENT                            §
SCHOOL DISTRICT                                §
     Defendant.                                §


                           PLAINTIFFS’ ORIGINAL COMPLAINT

       Comes now, Vernita B., individually and as parent /guardian/next friend of S.S.,

(hereinafter, “Plaintiff” or “Parent”), a minor individual with a disability, (hereinafter, “Plaintiff

S.S.” or “S.S” or “Student”), collectively termed Plaintiffs herein, and file this Complaint against

Killeen Independent School District (hereinafter, “KISD” or “District”), pleading in the

hypothetical and alternative, hereby state as follows:

                                       I.      THE PARTIES

1.     Plaintiffs, at all times relevant to this suit, have resided within the city of Harker Heights,

Bell County, Texas.

2.     S.S. came to live with her grandmother Vernita B. when her mother was receiving cancer

treatment. S.S. has continued to live with her grandmother after her mother passed away in

2018. Plaintiff Vernita B. is the parent of S.S. as defined by IDEA, 20 U.S.C. § 1401(23).

3.     S.S. is a minor individual with a disability as defined by IDEA, 20 U.S.C. § 1401(3)(A)

and a qualified handicapped person as defined by Section 504 of the Rehabilitation Act of 1973.

34 C.F.R. § 104.3 (l).


                                                                                                     1
4.     S.S. is 16 years-old and has recently completed the tenth grade at Harker Heights High

School in Killeen, Texas. S.S. has been diagnosed, inter alia, with attention deficit hyperactivity

disorder (“ADHD”).

5.     KISD is a local educational agency as defined by IDEA, 20 U.S.C. § 1401 (19), and as

such is obligated to safeguard Plaintiffs’ rights under IDEA and provide a free appropriate

public education to S.S., as that phrase is used in the IDEA, 20 U.S.C. §1401(8), and is subject

to the requirements of 20 U.S.C.§ 1401 et seq., and the regulations promulgated thereunder

                               II.     JURISDICTION AND VENUE

6.     Jurisdiction is claimed under the Individuals with Disabilities Education Act, 20 U.S.C.

§§1400-1482, as Parent and S.S. are aggrieved by the findings and Decision of the Special

Education Hearing Officer (“SEHO”) in a special education due process hearing conducted

pursuant to the IDEA, 20 U.S.C. § 1400 et seq., the Americans with Disabilities Act, 42 U.S.C.

§§12101 et seq., and Section 504 of the Rehabilitation Act of 1973 (“Section 504” or “RA”).

7.     Venue is predicated upon 28 U.S.C. § 1391(b)(1) based upon the residence of the

Plaintiffs and Defendant and upon 28 U.S.C. § 1391(b)(2) based upon the location of the subject

matter of this action.

                 III.    FACTUAL BACKGROUND AND ALLEGATIONS

                                 Educational History at KISD

8.     When S.S. was seven-years-old, she was evaluated for a specific learning disability

(“SLD”) by KISD. The KISD evaluator opined that S.S. did not meet the criteria for any of the

reading-based SLD eligibilities (basic reading skills, reading fluency, and/or reading

comprehension) under the IDEA.

9.     In August 2011, a private psychologist evaluated S.S. The psychologist assessed S.S.’s

attention, behavior, and reading skills and concluded that S.S. had a “clear case of ADHD


                                                                                                  2
combined type,” as well as “a clear case of reading disorder or referred to in the school as

dyslexia.” The psychologist concluded by recommending S.S. receive additional assistance for

her reading disorder, specifically assistance in the areas of rate, fluency, and accuracy of reading.

10.    In September 2011, KISD convened an Admission, Review, and Dismissal Committee

(“ARDC”) meeting for S.S. The ARDC determined S.S. was eligible for special education and

related services as a student with an Other Health Impairment (“OHI”) due to her ADHD

diagnosis. KISD also acknowledged S.S. had a reading disability, but only under Section 504 of

the Rehabilitation Act.

11.    S.S. remained in the general education setting for the 2012/13 school year with “inclusion

support” and general education dyslexia services. S.S. did not have a behavior intervention plan

(“BIP”).

12.    In September 2014, KISD conducted a Review of Exiting Evaluation Data (“REED”) for

S.S. KISD did not recommend obtaining updates assessment of S.S. at that time. It was

determined S.S. remained eligible for special education services as a student with OHI. S.S.’s

general education placement with inclusion support was continued.

13.    During the 2014/15 school year, S.S. was placed, in part, in a Content Mastery setting.

14.    For the 2015/16 school year, S.S. began attending Union Grove Middle School in KISD.

15.    KISD convened S.S.’s annual ARDC in October 2015. S.S. remained in the general

education setting with inclusion support.

                                            Behavioral Issues

16.    In April 2016, KISD convened a Revision ARDC meeting for S.S. It was determined

S.S.’s behavior interfered with her ability to progress in the general education curriculum as S.S.

is easily distracted by peers and that distraction can lead to S.S. shouting an becoming upset;




                                                                                                    3
disrupting the classroom with emotional outbursts and tantrums; noncompliance; defiance of

authority; verbal aggression; and physical aggression.

17.    During the 2015/16 school year, S.S. had received three serious referrals for behavior:

two for “assault by contact” and one for “conduct towards others.” Accordingly, S.S.’s ARDC

requested a counseling evaluation be conducted.

18.    Prior to the completion of the counseling evaluation, on May 6, 2016, while walking in

the hallway to class, S.S. told a peer to “walk faster.” After a verbal exchange, a student punched

S.S. in the ear, and S.S. fell to the ground. While on the ground, S.S. was punched in the face

several times. The school nurse saw S.S., where she received an ice pack for her face, and S.S.

completed a voluntary statement for the KISD Police Department. Additionally, S.S. was

required to sign a “stay away contract,” which stated she agreed to stay away from the student

who had assaulted her.

19.    On May 9, 2016, KISD completed its counseling evaluation of S.S. S.S. reported that she

had been bullied by peers in the past. S.S.’s behavior was assessed using the Connors

Comprehensive Behavior Rating Scales. S.S.’s teachers rated her as “very elevated” in the areas

of upsetting thoughts, defiant/aggressive behavior, academic difficulties, math, and

hyperactivity/impulsivity. The evaluator concluded that S.S.’s behavioral problems were

impacting her in academic and social settings. Accordingly, the evaluator recommended S.S.

receive counseling as a special education related service.

20.    KISD revised S.S.’s IEP to include special education counseling weekly for the first three

weeks of the 2016/17 school year then five sessions per nine weeks for the remainder of the

school year.




                                                                                                 4
                              2016/17 and 2017/18 School Years

21.    In August 2016, KISD convened an ARDC meeting. Dyslexia was listed as one of S.S.’s

disabilities. S.S. was provided general education accommodations for her dyslexia and ADHD.

22.    On September 26, 2016, KISD completed an updated Full Individual Evaluation (“FIE”)

for S.S. The FIE assessed S.S. for potential eligibility in the categories of Specific Learning

Disability and Emotional Disturbance. KISD found S.S. did not meet the criteria for either

category. KISD’s evaluator recommended continuing S.S.’s eligibility as a student with OHI due

to her ADHD.

23.    The FIE also included a Functional Behavior Assessment, which determined S.S.

required a behavior intervention plan (“BIP”) targeting the following behaviors: negative

physical contact/horseplay towards peers; not following directions; and tardy/late to class. A BIP

was implemented.

24.    Parent disagreed with KISD’s September 2016 evaluation and requested an independent

educational evaluation (“IEE”). KISD granted Parent’s request.

25.    On March 30, 2017, an independent evaluator completed S.S.’s IEE. The IEE included

evaluations of S.S.’s cognitive/intellectual ability, academic achievement, and social/emotional

functioning.

26.    S.S.’s cognitive scores indicated she had below average cognitive functioning overall,

which were consistent with previous assessments performed by KISD.

27.    Scores on the social-emotional assessments identified “significant behavioral concerns”

relating to executive functioning skills and behaviors specific to ADHD. The independent

evaluator noted that S.S. “continues to exhibit behaviors that may interfere with her ability to

make adequate progress in the general education curriculum.”




                                                                                                5
28.    The independent evaluator concluded that the OHI eligibility category was still

appropriate for S.S., but she recommended KISD reevaluate S.S.’s program and educational

needs. Specifically, it was noted that S.S. was only receiving services in the general education

setting, including general education support for her dyslexia despite it being a disability covered

by IDEA. The independent evaluator recommended KISD make a decision whether S.S.’s

dyslexia services should be provided in the general education or the special education setting.

29.    Despite implementation of the BIP, S.S. received 12 disciplinary referrals during the Fall

2016 semester alone. The referrals included three assaults on other students, multiple verbal

altercations, horseplay, tardiness, and failures to complete work.

30.    During the Spring 2018 semester, S.S. received three additional disciplinary referrals.

30.    One referral was for running through the hallway and jumping on a peer’s back, causing

the other student to fall face down on the floor. Another referral was for shoving another student

into a pillar in the library. Staff intervened and took S.S. to the office. The third referral was for a

verbal altercation with another student where S.S. dropped her backpack. The referral was

initially coded as a “fight” but downgraded to a “disturbance” after the Parent appealed the

referral. However, S.S. received two-days of in-school suspension for this incident.

31.    No significant changes were made to S.S.’s educational programming.

                                 2018/19 School Year – High School

32.    In Fall 2018, S.S. began ninth grade at Harker Heights High School in KISD.

33.    Beginning in September 2018, S.S. was targeted by another student and was repeatedly

bullied and harassed. Over a two-week period, this student attempted to assault S.S. on no less

than three separate occasions.

34.    On September 13, 2018, S.S. was suspended for two-days and given campus prohibition




                                                                                                      6
following an interaction with this other student. However, after KISD reviewed S.S.’s BIP, the

suspension was withdrawn.

35.    However, perseverance paid off for S.S.’s tormentor, and on September 24, 2018, the

other student succeeded in assaulting S.S. causing S.S. injury.

36.    In December 2018, during S.S.’s annual ARDC meeting, Parent requested an FIE of S.S.,

and KISD agreed to the request. The FIE was completed on March 8, 2019.

37.    As part of the FIE, S.S. was evaluated in the areas of cognitive functioning, academic

achievement, and adaptive behavior. S.S.’s cognitive scores were in the “low average” range in

the areas of verbal comprehension, visual/special reasoning, and fluid reasoning. Indicative of

ADHD, S.S. cognitive scores were in the “very low” range for working memory, and processing

speed. S.S.’s Full Scale IQ was determined to be 73, which is in the “very low” range. S.S.’s

adaptive behavior scores fell in the low average/average range across domains and were

commensurate with age expectations.

38.    The KISD evaluator concluded that S.S. had normative academic weakness in basic

reading, reading comprehension, reading fluency, math calculation, math reasoning, oral

expression, and listening comprehension. However, because S.S.’s cognitive profile showed

“pervasive weaknesses,” as opposed to a “pattern of strengths and weaknesses,” the evaluator

determined S.S. did not meet the criteria for a Specific Learning Disability nor did S.S. meet the

criteria for an Intellectual Disability because her adaptive behavior was not impaired.

39.    The evaluator concluded that S.S.’s learning difficulties were likely the result of a general

cognitive weakness or attention difficulties, or the combination of both. The evaluator

recommended S.S. remain eligible as a student with OHI for her ADHD.

40.    The KISD evaluator made detailed recommendations regarding interventions, which




                                                                                                  7
would support S.S.’s academic progress. However, KISD did not incorporate its own

recommendations into S.S.’s IEP during the 2018/19 or 2019/20 school years.

41.    Bullying of S.S. continued. On February 13, 2019, another student threw a rock at S.S.

Staff intervened and convinced S.S. to walk away. However, S.S. was sent to the office, and

pursuant to her BIP was told to complete a “processing sheet.”

42.    On February 27, 2019, the student who had assaulted S.S. in September, returned to

Harker Heights High School after being placed in a disciplinary setting after first assaulting S.S.

43.    This student was placed in two of S.S.’s classes. S.S. understandably felt anxious and

unsafe and asked to call Parent. However, S.S. teacher would not allow S.S. to make such a call.

After learning of this, Parent requested a safety plan be put in place to protect S.S. from further

bullying, harassment, and assault.

44.    Unfortunately, S.S. continued to be antagonized and bullied by other students. On April

11, 2019, a student spat on S.S. S.S. reported the incident to school administration. The bullying

continued.

45.    On April 26, 2019, three students approached S.S. and began antagonizing her, which

resulted in a verbal altercation. A campus police officer intervened and instructed the students to

leave the area. However, the verbal altercation continued and the other students approached S.S.

again. As the students approached, one of S.S.’s friends held her back so she would not get

closer. S.S. began to struggle against her friend. The campus police officer again intervened,

separated the students, and walked S.S. to the counselor. At the counselor’s S.S. completed a

“processing sheet” despite it apparent ineffectiveness.

46.    Parent was called and told to pick S.S. up. When parent arrived, Parent was informed S.S.

was being suspended for three days for “defiance.”




                                                                                                      8
47.    During the 2018/19 school year, S.S. was able to pass all of her core classes. However,

her final passing grade in Algebra I and Biology are likely the result of S.S.’s general

accommodation of being permitted to redo tests and assignments where she initially received a

failing grade as opposed to mastery of content.

                               Dispute and Settlement of Claims

48.    On May 15, 2019, Parent settled pending claims with KISD and released claims arising

before April 25, 2019. Accordingly, Parent did not and is not raising any claims for any events

occurring before April 25, 2019, and such information is only being provided as necessary

factual background.

                                      2019/20 School Year

49.    During the summer of 2019, Parent requested an IEE of S.S. KISD declined to provide

the IEE and instead filed a Request for Special Education Due Process Hearing to defend its

evaluation. Parent withdrew her request for an IEE, and the due process proceeding was

dismissed without prejudice on September 1, 2019.

50.    On October 29, 2019, KISD convened an annual ARD meeting for S.S. and produced a

new IEP for her.

51.    The ARDC reviewed S.S.’s assessment result and noted that she had not met passing

standards for the state standardized exam, STAAR English I End of Course Assessment, on

either of her first two attempts. The IEP notes that Parent would be provided with general

education “campus boot camp information” to prepare S.S. for her third attempt to pass the

assessment.

52.    At the time of the meeting, S.S. was passing all her classes using her accommodations

and modifications. However, S.S. had not mastered all of her academic goals from the previous




                                                                                             9
year.

53.     KISD continued S.S.’s accommodations, including allowing her to redo any test and

assignment she failed. Also, based on Parent’s request, KISD added an accommodation to allow

S.S. to complete an alternate test/assignment if she was unable to achieve a passing grade after

redoing a failed test or assignment. The alternate test/assignment would be completed during

S.S.’s at-home private tutoring.

54.     S.S. was given academic IEP goals in all four core subjects (reading, math, science, and

social studies). The prior year she only had goals for reading and science.

55.     S.S. had not mastered her behavior IEP goals the prior year. However, the IEP goals

regarding the use of “responsible, respectful language when speaking to peers” and “asking to

move if distracted by others” were discontinued without explanation.

56.     The IEP goal regarding “positive physical interactions with peers” was continued despite

the baseline data indicating S.S. had mastered that specific goal. New vague goals targeting

successful completion of the “alternate” tests/assignments, “positive interactions with peers,”

following directions, and being on time for class were added.

57.     The October 29, 2019 IEP also contained a transition/vocation plan for S.S. The plan

noted S.S. took a “district provided interest survey” and that S.S. was interested in a career in

oncology. KISD failed to conduct any formal transition or vocational assessments.

58.     Moreover, the plan did not contain any transition services. Rather S.S. was provided

generic general education advice such as “meet with her counselor to affirm vocational interests

align with graduation plan” and to meet with campus club director “if she ever becomes

interested in joining a school club or activities.” The transition plan states that S.S. plans to live

on her own, but states that “no assistance” for post-school adult living or housing was




                                                                                                   10
“requested/needed.” The transition services were listed as “classroom training,” with the

comment that “Student in [sic] enrolled in sciences classes,” a requirement for all general

education students.

59.    Despite proving ineffective, S.S.’s BIP was continued, without any changes, during the

October 2019 ARDC meeting.

60.    S.S.’s placement remained primarily in the general education setting without modified

curriculum or individualized instruction. The only special education services noted on the IEP

for the 2019/20 school year is access to a content mastery class for 30 minutes, once per week.

61.    S.S. was also placed in a general education accelerated reading instruction program (two

45-minute sessions per week) to prepare her for the retake of the English I End of Course

assessment.

62.    The IEP also specifies that if S.S. is called to the office, her case manager will also attend

the meeting. S.S. was permitted to complete any statements resulting from the behavior incidents

at home and then return the statement to school.

63.    S.S.’s behaviors continued to decline. On November 7, 2019, S.S. left Harker Heights

High School during school hours and boarded a bus to the KISD Career Center, even though she

was not a student there. When she arrived, S.S. reportedly hid in the bathrooms. S.S. stated she

was at the Career Center to target another student. S.S. received a disciplinary referral and was

assigned Saturday detention.

64.     On November 13, 2019, S.S. was allegedly seen moving towards the student from the

Career Center during that student’s lunch period. S.S. was intercepted and completed a

“processing sheet.”

65.    On November 14, 2019, S.S. was allegedly involved in another incident and refused to




                                                                                                  11
complete a processing sheet. However, she “was able to follow her BIP to calm down.”

66.    On November 15, 2019, S.S. was approached from behind by a student who began to

verbally antagonize S.S. S.S. dropped her backpack and began to physically fight this student.

After staff broke up the incident, the campus assistant principal mistakenly determined S.S. had

incited the incident and that she had caused serious bodily injury to the other student. However,

video surveillance footage showed that the other student had skipped class specifically to find

S.S. and assault her. S.S. received a three-day out-of-school suspension as a result of the

incident.

67.    S.S. was hospitalized due to the mental and emotional trauma caused by the bullying and

assaults and was unable to return to school.

68.         On November 21, 2019, S.S. received a letter from KISD stating that because of the

November 7, 2019 incident at the Career Center, and her purported refusal to identify herself to

campus administration, she was placed on “probation” until March 16, 2020.

69.    Even though S.S. was in the hospital due to school-based trauma, as a result of the

November 7, 2019 incident, KISD proposed removing S.S. to a disciplinary placement in excess

of ten school days. On December 4, 2019, KISD convened a Manifestation Determination

Review (“MDR”) meeting for S.S. S.S.’s parent and a non-attorney advocate attended the MDR.

70.    The KISD members of the MDR team summarily and improperly determined S.S.’s

behavior was not a manifestation of her disability. Parent urged KISD to consider S.S.’s

disability, hospitalization and extensive history of being bullied, antagonized, and harassed by

other students. KISD members of the MDR team did meaningfully consider Parent’s input and

determined S.S. would be removed to the Disciplinary Alternative Educational Program

(“DAEP”) program at Gateway High School for 45 days. Parent disagreed with the decision.




                                                                                              12
71.    On December 6, 2019, S.S. was moved from an acute care hospital to Metroplex to

continue inpatient treatment.

72.    S.S. was subsequently transferred to Cedar Crest Hospital so she could obtain extended

inpatient services due to the severity of her mental/behavioral needs. S.S. attended an on-site

school while hospitalized at Cedar Crest through the University of Texas Charter School

Program.

73.    Following the MDR, on December 16, 2019, KISD convened a district implemented

general education disciplinary review hearing regarding the November 15, 2019 incident. The

KISD “hearing officer” reviewed Parent’s documents, which included a medical certificate

indicating S.S. had been diagnosed with PTSD and also reviewed the video of the incident.

74.    The hearing officer found the other student was the instigator of the assault. Nevertheless,

the district hearing officer upheld the DAEP placement, but reduced the placement to 20 days

from 45 days in violation of the IDEA.

75.    S.S. remained hospitalized at Cedar Crest Hospital until February 26, 2020. When Parent

attempted to reenroll S.S. in KISD, she was told that S.S. would have to report to the DAEP

instead of Harker Heights High School.

76.    After several days of discussion, KISD agreed that S.S.’s private placement in Cedar

Crest would “count” towards her days in DAEP and permitted S.S. to reenroll at Harker Heights.

S.S. returned to Harker Heights on March 2, 2020.

77.    Despite S.S.’s changing needs, KISD did not convene an ARDC meeting or propose any

evaluation or transition plan for S.S. following her reenrollment.

78.    On March 3, 2020, KISD unilaterally withdrew S.S. from Junior Reserve Officer

Training Corps (“JROTC’), and enrolled S.S. enrolled in a Child Development class instead.




                                                                                                13
79.     The ARDC did not approve this change and the parent objected to the change as JROTC

is one of S.S.’s motivators for attending school and has a positive impact on her mental health.

80.     S.S. was removed from JROTC due to the November 15, 2019 incident and was

ineligible to even reenroll for the 2020/21 school year.

                         The Special Education Due Process Hearing

81.     Parent initially filed he pro se request for special education due process hearing on March

4, 2020. On March 18, 2020 the Special Education Hearing Officer granted KISD’s Notice of

Insufficiency of Complaint and ordered Parent to amend her Request for Special Education Due

Process Hearing.

82.     On March 19, 2020, Parent requested KISD return S.S. to JROTC. Parent was informed

that no class schedules could be switched per a district policy/mandate and despite the IDEA’s

mandate that the ARDC has the authority to determine courses, placement, and programming.

83.     Parent obtained counsel and on March 31, 2020. Parent filed her First Amended Request

for Due Process Hearing asserting KISD failed to provide S.S. with a free appropriate public

education during the 2019/20 school year: (1) by failing to respond to S.S.’s clearly changing

behavioral, emotional, and academic needs; and (2)         because S.S.’s IEP is not reasonably

calculated to enable her to make academic progress including the IEP containing a deficient

transition plan.

84.     The due process hearing was held on June 23-25, 2020. On August 14, 2020, the Special

Education Hearing Officer, in a written decision, ruled in favor of KISD. See attached Exhibit A

herein incorporated by reference.

                              IV.    FIRST CAUSE OF ACTION

85. Plaintiffs refer to, and incorporate by reference, all of the preceding paragraphs as though




                                                                                                   14
   fully set forth herein.

86. The SEHO’s Decision does not correctly interpret the standards enunciated in the IDEA, its

   regulations, and Chapter 89 of the Texas Administrative Code.

87. The SEHO’s findings of fact and conclusions of law are erroneous, contrary to established

   case law, and unsupported by the preponderance of the evidence contained in the

   Administrative Record (“AR”).

88. The SEHO erred when she erroneously assessed the facts and erroneously applied the law to

   the facts. By way of example only:

   a) the SEHO erred in finding KISD developed an IEP that is reasonably calculated to enable

       S.S. to make academic and nonacademic progress appropriate to her circumstances

       despite KISD’s failure to appropriately reevaluate S.S. in response to Student’s changing

       behaviors and hospitalizations;

   b) failure to provide a transition plan so S.S. could appropriately transition from a hospital

       setting to KISD;

   c) failure to provide S.S. with specialized instruction and related services tailored to her

       unique needs; and

   d) KISD’s impermissible and inappropriate use of disciplinary measures, including failing

       to make an IDEA compliant determination during the Manifestation Determination

       Review (“MDR”) and conducting general education disciplinary hearing to punish

       Student for behaviors which are manifestations of her disability.

89. The SEHO’s Decision is not based upon a fair and knowledgeable review of the evidence

   presented in the hearing.

               V.       SECOND CAUSE OF ACTION (RA/ADAA CLAIMS)




                                                                                              15
90. Plaintiffs refer to, and incorporate by reference, all of the preceding paragraphs as though

   fully set forth herein.

91. Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794 and its implementing

   regulations require that each state that receives disbursements from the federal government,

   including the state’s political subdivisions, such as local school districts, must ensure all

   students with disabilities are given appropriate and necessary accommodations, pursuant to

   federal law and rules.

92. To the degree that a policy or practice hinders honest consideration of a disabled student’s

   unique and individualized needs and fails to accommodate that child’s disability and keep the

   student safe; it violates Section 504 of the RA.

93. KISD and its schools are facilities, and their operation constitutes a program and services for

   ADAA purposes.

94. KISD receives federal funds pursuant to the IDEA and is subject to the ADA, as amended,

   Section 504 of the RA, and all regulations related thereto that must be followed in a school

   setting.

95. S.S. is a qualified individual pursuant to Section 504 and the ADAA with the disabilities of

   Attention Deficit Hyperactivity Disorder, which impact her major life activities or learning,

   writing, communicating, and participating in educational activities.

96. As a qualified individual with disabilities pursuant to the RA and the ADAA, S.S. is entitled

   to the full protections and benefits of those laws, including the right to a free appropriate

   public education under Section 504 and the right to be free from discrimination pursuant to

   RA and the ADAA.




                                                                                                16
97. KISD is required to, but failed to, provide S.S. a “free appropriate public education” pursuant

   to the RA separate and distinct from its duties to not discriminate against her as a qualified

   individual with a disability.

98. Section 504 of the RA prohibits the exclusion of persons with disabilities from the participation

   in, or being denied the benefits of, or being subjected to discrimination under, any program or

   activity receiving federal financial assistance.

99. KISD is liable under both the ADAA and Section 504 of the Rehabilitation Act of 1973 for the

   vicarious actions of its agents, employees, and/or servants.

100.   KISD has prohibited S.S. from participating in the Junior Reserve Officer Training Corps

   (JROTC) at Harker Heights High School due to a disciplinary incident for which S.S. was

   determined not to be at fault and during which S.S. exhibited behaviors consistent with her

   disability and explicitly addressed by her Behavior Intervention Plan (“BIP”). Consequently,

   KISD has additionally determined that S.S. will not be permitted to participate in JROTC

   during the 2020-2021 school year as a result of this incident.

101. As a direct and proximate result of the discrimination he faced, S.S. has sustained
   injury.

                                   VI.   PRAYER FOR RELIEF

       Wherefore, Plaintiffs respectfully request that this Court accept jurisdiction, receive all

of the records of the administrative proceedings as required by the IDEA, incorporate all of the

facts and circumstances set forth above, accept additional evidence as will be offered, and enter

judgment against KISD and grant the relief requested in Plaintiff’s due process hearing request

and closing brief. Specifically, Plaintiffs request this Court:


       i)      Enter a judgment REVERSING and VACATING the Special Education
       Hearing Officer’s decision and erroneous factual findings and conclusions of law;



                                                                                                  17
ii)     Find KISD procedurally and substantively denied S.S. an IDEA FAPE;

iii)    Find KISD conducted a procedurally and substantively deficient MDR;

iv)     Find KISD denied the parents meaningful parental participation;

v)      Find KISD impermissibly discriminated against S.S. based on her disability;

vi)     Find KISD violated the RA in failing to provide S.S. a 504 FAPE;

vii)    AWARD Plaintiffs all relief requested in its due process hearing request and
closing brief;

viii)   ORDER additional relief this Court deems appropriate;

ix)     AWARD Plaintiffs reasonable attorneys’ fees and related costs, incurred in the
administrative proceedings;

x)      AWARD Plaintiffs reasonable additional attorney fees and costs incurred in
pursuing the current action;

xi)     AWARD Plaintiffs prejudgment and post-judgment interest on any and all
awards of fees and permissible costs, and

xii)    AWARD such other and further relief to which Plaintiffs are entitled.

Respectfully submitted this 30th day of September 2020.

                                             Cuddy Law Firm, PLLC
                                             3809 S. 2nd Street, Ste. B300
                                             Austin, TX 78704
                                             Telephone: (512) 649-3191
                                             Facsimile: (512) 649-1217

                                             By: /s/ Elizabeth Angelone
                                             Elizabeth Angelone
                                             State Bar No. 24077349
                                             Email: eangelone@cuddylawfirm.com
                                             Counsel for Plaintiffs


                                                                                         18
